                                  1
                                                                  UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA           JS-6
                                  3

                                  4
                                                                                                      MAR 8, 2019
                                  5      Ron Hassid, an individual,
                                                                                                          BH
                                  6                       Plaintiff,

                                  7                       v.                     18-cv-01483 VAP (AFMx)

                                  8      National Railroad Passenger               Judgment
                                  9          Corporation, a District of

                                 10          Columbia corporation,
Central District of California
United States District Court




                                 11                       Defendant.

                                 12

                                 13
                                             TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 14

                                 15          Pursuant to the Court’s March 1, 2019 Order Granting Defendant
                                 16   National Railroad Passenger Corporation’s Motion for Summary Judgment
                                 17   and Denying Plaintiff Ron Hassid’s Motion for Summary Judgment (Doc. No.
                                 18   41),
                                 19          IT IS ORDERED AND ADJUDGED:
                                 20          1. That the relief requested in Plaintiff Ron Hassid’s Complaint be
                                 21   denied, and that judgment be entered in favor of Amtrak;
                                 22

                                 23          2. That the Amtrak Termination Right affords Amtrak the contractual
                                 24   right to terminate the Lease entirely on its own discretion and simply upon
                                 25   180 days’ notice to Hassid; and
                                 26




                                                                            1
                                  1         3. That Amtrak’s proposed use for the Lot of Maintenance of Way
                                  2   Storage is a “railroad purpose” as contemplated by the Lease.
                                  3

                                  4         The Court orders that such judgment be entered.

                                  5
                                            IT IS SO ORDERED.
                                  6

                                  7

                                  8

                                  9
                                      Dated:     3/8/19
                                                                                      Virginia A. Phillips
                                 10                                            Chief United States District Judge
Central District of California
United States District Court




                                 11

                                 12

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23

                                 24

                                 25

                                 26




                                                                          2
